Exhibit 10.3
 
SUMMIT HOTEL PROPERTIES, INC.
 
Stock Award Agreement
(Service-Based Shares)
 
This Stock Award Agreement (this “Agreement”), dated the __ day of ___, 20__ and
made effective as of March 1, 2013, between SUMMIT HOTEL PROPERTIES, INC., a
Maryland corporation (the “Company”), and _______ (the “Participant”), is made
pursuant to the terms of the Summit Hotel Properties, Inc. 2011 Equity Incentive
Plan (the “Plan”). All terms that are defined in the Plan and used herein shall
have the same meaning given them in the Plan and the terms “Termination Without
Cause,” “Voluntary Termination for Good Reason” and “Disability” shall have the
meaning given them in the Employment Agreement between the Company and the
Participant effective as of February 14, 2011.
 
1.           Grant of Stock Award.  Pursuant to the Plan, on March 1, 2013 (the
“Date of Grant”), the Company granted, subject to the terms and conditions of
the Plan and subject further to the terms and conditions set forth in this
Agreement, a Stock Award to the Participant for a total of ______ shares of
Common Stock (the “Stock Award”).
 
2.           Vesting.  Subject to Sections 3(b) and 3(c) of this Agreement, the
Participant’s interest in the shares of Common Stock covered by the Stock Award
shall become vested and non-forfeitable as follows:
 
(a)           The Participant’s interest in twenty-five percent (25%) of the
Shares of Common Stock covered by the Stock Award shall become vested and
non-forfeitable on February 28, 2014.
 
(b)           The Participant’s interest in an additional twenty-five percent
(25%) of the Shares of Common Stock covered by the Stock Award shall become
vested and non-forfeitable on February 28, 2015.
 
(c)           The Participant’s interest in the remaining fifty percent (50%) of
the Shares of Common Stock covered by the Stock Award shall become vested and
non-forfeitable on February 28, 2016.
 
3.           Employment Requirement.
 
(a)           Except as provided in the following paragraphs (b) and (c) of this
Section 3, no shares of Common Stock covered by the Stock Award shall become
vested or non-forfeitable unless the Participant remains in the continuous
employ of the Company or an Affiliate from the Date of Grant until the
applicable vesting date set forth in Section 2 above.
 
(b)           Paragraph (a) of this Section 3 notwithstanding to the contrary,
the Participant’s interest in all of the shares of Common Stock covered by the
Stock Award (if not sooner vested) shall become vested and non-forfeitable on a
Control Change Date if the Participant remains in the continuous employ of the
Company or an Affiliate from the Date of Grant until the Control Change Date.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           Paragraph (a) of this Section 3 notwithstanding to the contrary,
the Participant’s interest in all of the Shares of Common Stock covered by the
Stock Award (if not sooner vested), shall become vested and non-forfeitable on
the date that the Participant’s employment with the Company and its Affiliates
ends on account of the Participant’s death or Disability or on account of a
Termination Without Cause or a Voluntary Termination for Good Reason.
 
4.           Forfeiture.  Any shares of Common Stock covered by the Stock Award
that have not vested and become non-forfeitable in accordance with Sections 2,
3(b) or 3(c) of this Agreement shall be forfeited on the date that the
Participant’s employment with the Company and its Affiliates terminates or is
terminated for any reason.  The Participant shall have no further right or
interest in any shares of Common Stock covered by the Stock Award that are
forfeited in accordance with the preceding sentence.
 
5.           Transferability.  Shares of Common Stock covered by the Stock Award
that have not become vested and non-forfeitable as provided in Sections 2, 3(b)
or 3(c) of this Agreement cannot be transferred.  Shares of Common Stock covered
by the Stock Award may be transferred, subject to the requirements of applicable
securities laws, after such shares have become vested and non-forfeitable in
accordance with Sections 2, 3(b) or 3(c) of this Agreement.
 
6.           Stockholder Rights.  On and after the Date of Grant and prior to
forfeiture of any shares of Common Stock covered by the Stock Award, the
Participant shall have the right to vote the shares and to receive, free of all
restrictions, all dividends declared and paid on the shares covered by the Stock
Award, whether or not vested. Notwithstanding the preceding sentence, the
Company shall retain custody of the certificates evidencing the shares of Common
Stock covered by the Stock Award until the date such shares have become vested
and non-forfeitable, and the Participant hereby appoints the Company’s President
and Secretary as the Participant’s attorneys-in-fact, with full power of
substitution, with the power to transfer to the Company and cancel any shares of
Common Stock covered by the Stock Award that are forfeited in accordance with
Section 4.
 
7.           No Right to Continued Employment.  This Agreement and the grant of
the Stock Award do not give the Participant any rights with respect to continued
employment by the Company or an Affiliate. This Agreement and the grant of the
Stock Award shall not interfere with the right of the Company or an Affiliate to
terminate the Participant’s employment.
 
8.           Change in Capital Structure.  In accordance with the terms of the
Plan, the terms of the Stock Award shall be adjusted as the Committee determines
is equitably required in the event the Company effects one or more stock
dividends, stock split-ups, subdivisions or consolidations of shares or other
similar changes in capitalization.
 
9.           Governing Law.  This Agreement shall be governed by the laws of the
State of South Dakota (other than any choice-of-law provisions that would
require the application of the laws of a State other than the State of South
Dakota.
 
 
2

--------------------------------------------------------------------------------

 
 
10.           Conflicts.  In the event of any conflict between the provisions of
the Plan as in effect on the Date of Grant and this Agreement, the provisions of
the Plan shall govern. All references herein to the Plan shall mean the Plan as
in effect on the Date of Grant.
 
11.           Participant Bound by Plan.  The Participant hereby acknowledges
that a copy of the Plan has been made available to the Participant and the
Participant agrees to be bound by all the terms and provisions of the Plan.
 
12.           Binding Effect. Subject to the limitations stated above and in the
Plan, this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.
 
[Signature Page Follows.]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.
 

 
SUMMIT HOTEL PROPERTIES, INC.
         
By:_____________________________
 
Name:
 
Title:
         
PARTICIPANT
         
__________________________________